DETAILED ACTION
Response to Amendment
The supplemental reply filed on 4/18/22 was not entered because supplemental replies are not entered as a matter of right except as provided in 37 CFR 1.111(a)(2)(ii). The supplemental reply is clearly not limited to placement of the application in condition for allowance.

Response to Arguments
The double patenting rejection is updated based on the amendments to the independent claims.
Applicant argues that Baird is directed to a conference management system and not a system for managing multi-party phone calls, however the applicant does not make a distinction between the two systems and the examiner considers them to be equivalent.
Applicant argues Baird does not teach or suggest a system that enables two or more participants in a call (e.g., a telephone call) to be provided with audio content generated during, e.g., a call, in a manner that improves understanding by both parties. Baird provides a catch-up mode that allows participants to participate in a call, where a second participant can record an utterance during a first speaker’s utterance so that that first speaker is not interrupted and is well understood.
Applicant argues that the steps of claims 31 and 51 are neither taught nor suggested by the system of Baird.  
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31, 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,553,239. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘239 patent contains all of the limitations of the broader claims in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31, 33, 35-40, 41, 42, 45-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baird (US 2008/0137558).

Baird teaches:

31, 41. (New) A method, comprising:
providing, by at least one processor, audio content comprising a first utterance obtained from a first speaker to a second speaker (real-time media from moderator as in [0020-0022]);
in response to detecting a start of a second utterance by the second speaker, stopping the providing the audio content comprising the first utterance to the second speaker (pause for question [0022]), wherein the first utterance is spoken by the first speaker and the second utterance is spoken by the second speaker during a call between the first speaker and the second speaker (users call into a conference application [0018]);
in response to detecting an end of the second utterance, resuming the providing the audio content comprising the first utterance to the second speaker near a point in the audio content comprising the first utterance when the audio content was stopped (resumes after question and catch-up mode begins [0022-0023]);and in response to detecting an end of the first utterance, providing audio content comprising the second utterance to the first speaker (Later, after the lecture portion of the conference has ended and the moderator is ready to respond to questions/comments, server 27 retrieves the triggered questions/comments from multimedia storage 50. The questions/comments are played back to conference mixer 25 and transmitted to each of endpoints 16, 14 and 22, [0025]).


33, 43. (New) The method of claim 32, wherein the call is a phone call (conference call [0019]).

34, 44. (New) The method of claim 32, wherein the call is a conference call (conference call [0019]).

35, 45. (New) The method of claim 34, wherein the conference call includes video and audio content (conference call [0019] – audio and video content as in [0020]).

36, 46. (New) The method of claim 32, wherein a third speaker is present in the call (see endpoints 14, 22, 16 as in Fig. 2 and [0020]).

37, 47. (New) The method of claim 32, wherein no participants are in the call, other than the first and second speakers (note in Fig.2 such a configuration is valid).

38, 48. (New) The method of claim 32, wherein the audio content comprising the first utterance is recorded from the first speaker before the first speaker connects to the call (see [0032] where the entire conference is recorded, the user can join at any time).

39, 49. (New) The method of claim 31, further comprising in response to detecting an end of the first utterance, providing audio content comprising the second utterance to the first speaker (real time playback of comment [0030]).

40, 50. (New) The method of claim 31, wherein the providing of the first utterance to the second speaker at least partially overlaps with the second utterance spoken in real time (see the catch-up method [0025]).
50. (Previously Presented) The system of claim 41, wherein the providing of the first utterance to the second speaker at least partially overlaps with the second utterance spoken in real time (recording of second speaker is performed while the first speaker is speaking, [0022]).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW H BAKER/Primary Examiner, Art Unit 2655